Citation Nr: 0607020	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  05-27 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss, and whether service connection is 
warranted for this disability.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel








INTRODUCTION

The veteran served on active military duty from June 1958 to 
July 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  An unappealed December 1978 rating decision denied the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Evidence associated with the claims file since the 
unappealed December 1978 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for bilateral hearing loss.

3.  The medical evidence of record shows the veteran has 
bilateral hearing loss for VA purposes.

4.  The evidence of record shows that the veteran's bilateral 
hearing loss is related to military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication of the veteran's claim to reopen his claim of 
service connection, VA notified the veteran by a letter dated 
August 2003 of the information and evidence needed to 
substantiate and complete his claim to reopen his claim for 
entitlement to service connection for bilateral hearing loss.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
This letter also provided information and evidence needed to 
substantiate a claim of entitlement to service connection for 
bilateral hearing loss on the merits.  The letter also 
informed the veteran that VA would obtain all service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The duty to notify the veteran of 


necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records, 
VA outpatient medical records, and private medical records 
have been associated with the claims file.  The veteran was 
afforded VA audiological and ear disease examinations.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified 
what evidence had been received.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  As the veteran has 
not identified any records that are not already in the claims 
file, the Board finds that there is no additional duty to 
assist prior to the submission of new and material evidence.  
Thus, VA's duty to assist has been fulfilled.

Finally, based on the decision herein, to the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, the Board finds that error to be harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this case, 
however, as there is no evidence that any failure on the part 
of VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

II.  New and material evidence to reopen a claim

In this case, the RO determined that new and material 
evidence was presented to reopen the claim for service 
connection for bilateral hearing loss.  Such a determination, 
however, is not binding on the Board, and the Board must 
first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(holding Board reopening is unlawful when new and material 
evidence has not been submitted).  

In a December 1978 rating decision, the RO denied service 
connection for hearing loss because hearing loss was not 
shown by the medical evidence of record.  The veteran did not 
file a notice of disagreement and the rating decision was 
thus final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  
Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The veteran 
filed a claim to reopen this issue in June 2003.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

The evidence of record at the time of the December 1978 
rating decision included the veteran's service medical 
records which did not indicate a hearing loss disability for 
VA purposes.  An October 1978 VA examination indicated that 
no hearing loss was noted.

Evidence of record received after the December 1978 rating 
decision includes an October 1981 VA examination, which 
indicated no hearing loss was found.  A June 2003 private 
audiological examination indicated bilateral hearing loss.  
December 2003 VA examinations found bilateral hearing loss 
for VA purposes, and provided nexus opinions. 

The evidence submitted is "new" because it was presented to 
VA for the first time after the December 1978 rating 
decision.  The evidence is "material" because it 
establishes bilateral hearing loss and provided two opinions 
regarding the etiology of the veteran's hearing loss.  The 
evidence therefore relates to an unestablished fact necessary 
to substantiate the service connection claim.  The evidence 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection for bilateral 
hearing loss without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding 
where Board proceeds to merits of a claim that the RO has not 
previously considered, the Board must determine whether such 
action will prejudice the veteran); see also VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).  As such, the Board is not 
addressing a question that the RO has not yet considered, and 
there is no risk of prejudice to the veteran.  Bernard, 4 
Vet. App. at 394.

III.  Service connection for bilateral hearing loss

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is forty decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Service medical records indicate no hearing loss disability 
for VA purposes.  The service entrance examination showed 
15/15 hearing, bilaterally, on whispered voice test.  did not 
appear to test the veteran's hearing.  Multiple inservice 
audiological examinations, including one conducted shortly 
before service discharge, indicated slight hearing loss that 
would not be considered a disability for VA purposes, under 
38 C.F.R. § 3.385.  

Subsequent to service, October 1978 and October 1981 VA 
examinations indicated that hearing loss was not found on 
clinical examination, however, audiometric tests are not 
shown to have been conducted, nor are they of record. 

A June 2003 private audiological examination found severe 
high frequency hearing loss, bilaterally, with a speech 
discrimination of 100 percent in the right ear and 96 percent 
in the left ear.  The examination report noted an average 
puretone decibel loss of 45, bilaterally.  The report 
included an audiogram but did not provide numerical values 
for puretone decibel loss at each frequency. 

In a December 2003 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
60
70
LEFT
25
20
20
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The veteran reported a 20-year Air Force career as a Morse 
interceptor that required him to fly over 50,000 hours in 
various aircraft.  The veteran reported that he noticed 
hearing loss while in service and that his hearing loss was 
due to high noise levels and explosions from attacks in 
Vietnam.  The veteran reported no postservice noise exposure 
except for lawn equipment.

The VA examiner found moderate to severe high frequency 
bilateral hearing loss.  The examiner reviewed the claims 
file and found that the veteran's last inservice audiological 
examination showed hearing within normal limits, and that all 
but one of the prior inservice audiological examinations 
supported that finding.  The examiner opined that the hearing 
loss was not due to noise exposure or acoustic trauma while 
in service, and that the "suspected etiology" of the 
hearing loss was most likely due to a combination of 
postservice noise exposure and age.

A December 2003 VA ear disease examination found bilateral 
sensorineural hearing loss.  The veteran reported that 
hearing loss began shortly after service and got 
progressively worse during the last five years.  The veteran 
reported that he had no acoustic trauma postservice as he was 
a watchmaker.  The diagnoses included bilateral sensorineural 
hearing loss.  The examiner noted that the veteran had no 
postservice acoustic trauma, and opined that the acoustic 
trauma the veteran suffered in service was as "least as 
likely as not" the etiology of his bilateral hearing loss. 

The December 2003 VA audiological examination establishes 
that the veteran has bilateral hearing loss, for VA purposes.  
38 C.F.R. § 3.385.  Upon a review of the record, the medical 
evidence of record supports a finding that the veteran's 
bilateral hearing loss is related to his military service.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The VA 
examiner that conducted the audiometric testing opined that 
hearing loss was not related to service, but due to a 
combination of postservice noise exposure and age.  
Nevertheless, the veteran has stated that he was not exposed 
to acoustic trauma subsequent to service discharge, that 
subsequent to his military service, he worked as a watchmaker 
and the only noise he would have been exposed to was lawn 
equipment.  The VA ear disease examiner opined that the 
veteran's hearing loss was related to the 20-year history in 
the Air Force and the acoustic trauma he received therein.  
The Board thus accords more probative weight to the VA ear 
disease examiner's opinion.  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board must assess the 
credibility and probative value of the medical evidence); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may 
appropriately favor the opinion of one competent medical 
authority over another).  Accordingly, service connection for 
bilateral hearing loss is warranted.
 

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


